Citation Nr: 0426294	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a lacerated left eyelid.

2.  Entitlement to an initial increased evaluation for pes 
planus of the right foot with degenerative changes, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an initial increased evaluation for pes 
planus of the left foot with degenerative changes, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 and November 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  

The Board notes that the veteran was originally assigned a 10 
percent disability rating for bilateral pes planus, effective 
January 14, 1998.  In an April 2002 hearing officer decision, 
the veteran was assigned separate 10 percent ratings for pes 
planus in each foot, effective January 14, 1998.  The Board 
also notes that the veteran's claim was remanded to the RO in 
March 2003.  All the requested development has been completed 
and the claim is again before the Board.  


FINDINGS OF FACT

1.  Residuals of the veteran's lacerated left eyelid are not 
shown to be manifested by a moderately disfiguring scar; 
superficial, tender, or painful scar; a scar with one 
characteristic of disfigurement; or corrected vision of 20/40 
in one eye and 20/50 in the other.

2.  The veteran's bilateral pes planus is shown to be severe, 
with objective evidence of marked deformity and pain on use 
accentuated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for residuals of a lacerated left eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  4.84a, 4.118, Diagnostic Codes 6079-7800 (2003).

2.  The schedular criteria for a 30 percent disability rating 
for bilateral pes planus with degenerative changes have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in December 1997 and November 1998 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in April 1999 statements 
of the case and supplemental statements of the case issued in 
April 2002 and March 2004, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claims had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  

In a September 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment reports have been received, as have 
VA outpatient, inpatient, and examination reports.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted and the veteran did not receive 
VCAA notice until September 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  On remand, VA must provide 
notice, consistent with the requirements of § 5103(a), 
3.159(b), and Quartuccio, supra, that informs the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in 
September 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in September 2003 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the March 
2004 supplemental statement of the case provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the June 1999 regional office hearing; lay 
statements; VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Residuals of a lacerated left eyelid

The veteran is currently assigned a noncompensable rating for 
residuals of a laceration of the left eyelid under the 
provisions of 38 C.F.R. §§ 4.84a, 4.118, Diagnostic Codes 
6079-7800 (2003).  He now contends that his left eye disorder 
is more disabling than currently evaluated and has appealed 
for a compensable rating.  

Of note, in the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  

Under prior law, Diagnostic Code 7800 provided a 
noncompensable rating for scars that were slightly 
disfiguring of the head, face, or neck.  See 38 C.F.R. § 
4.118 (2002).  A 10 percent rating was assigned for 
moderately disfiguring scars of the head, face, or neck, and 
a 30 percent rating was warranted for disfiguring scars of 
the head, face, or neck that were severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Finally, a 50 percent rating was assigned for 
disfiguring scars with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  Id.  

Diagnostic Code 7803 assigned a 10 percent disability rating 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 assigned a 10 percent 
disability rating for scars, superficial, tender, and painful 
on objective demonstration.  See 38 C.F.R. § 4.118 (2002).  
Diagnostic Code 7805 provided that "other" scars should be 
rated on limitation of function of the part affected.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the March 
2004 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's left eye disorder.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00.

Under the new criteria, Diagnostic Code 7800 provides a 10 
percent rating for a scar of the head, face, or neck with one 
characteristic of disfigurement.  Note (1): The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar that is 5 or more inches (13 or 
more cm.) in length; a scar that is at least one-quarter (0.6 
cm.) wide at widest part; surface contour of scar is elevated 
or depressed on palpation; scar is adherent to underlying 
tissue; skin that is hypo- or hyper-pigmented in an area 
exceeding six square inches (36 sq. cm.); skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Also under Diagnostic Code 7800, a 20 percent disability 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118 
(2003).  A 50 percent disability rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement. Finally, an 80 percent 
disability rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Id.

Diagnostic Code 7803 assigns a 10 percent disability rating 
for unstable, superficial scars.  38 C.F.R. § 4.118 (2003).  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  Id.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  Id.  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2003); see 
also 38 C.F.R. § 4.14 (2003) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  However, 
compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice- 
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.83(a) (2003).  A veteran's eye must have only 
light perception to be considered blind.  See 38 C.F.R. § 
3.350(a)(4) (2003).  Since this is not the case in the 
instant appeal, the nonservice-connected eye is considered to 
be normal for rating purposes.  Pursuant to Diagnostic Code 
6079, as requiring the disability to be rated on the 
limitation of function of the part affected, a noncompensable 
rating is warranted when the vision in each eye is 20/40 or 
better.  A 10 percent rating is warranted when the vision in 
one eye is 20/50 or 20/70 or 20/100, and the vision in the 
other eye is no worse than 20/40.  See 38 C.F.R. § 4.84a 
(2003).  

Service medical records reflect that the veteran's left 
eyelid was lacerated in July 1959 when he was struck by 
another person.  It was noted that he suffered a lacerated 
cornea with multiple lacerations of the bulbar conjunctiva 
and a deep laceration lateral to the left eye in the lid.  No 
artery or nerve involvement was observed.  During treatment, 
approximately 5 to 6 foreign bodies were picked out of the 
lacerations and the veteran received 5 stitches in his left 
eyelid.  He prescribed eye drops and medication.  A 
subsequent examination report indicated that the veteran was 
"healing well."  A May 1961 Report of Medical Examination 
indicated that the veteran's uncorrected vision was 20/20 
bilaterally.  His vision was noted as being 20/20 bilaterally 
on August 1964 and July 1965 reports.  

December 1974 private treatment records show that the veteran 
reported that his left eye had not focused along with his 
right since he was at least 14 or 15 years old.  An 
examination revealed that his uncorrected vision was 20/20 
bilaterally.  The examiner asserted that the veteran had an 
insignificant hyperopic correction and he was discouraged 
from getting glasses.  It was noted that the veteran could 
read small print readily without assistance and had normal 
pressure in both eyes.  

A December 1976 surgical report from St. Clement Hospital 
noted that the veteran underwent a recession of lateral 
rectus and resection of medial rectus of the left eye.  His 
postoperative diagnosis was exotropian of the left eye. 

An October 1992 report from the Bethesda Eye Institute noted 
the veteran's complaints of red eye without blurred vision.  
He also described dull, aching, and throbbing pain in his 
left eye.  

At his July 1997 VA examination, the veteran complained that 
he had poor peripheral vision and had problems reading and 
driving.  Visual acuity testing revealed corrected vision of 
20/30 in the right eye and 20/40 in the left eye.  He tested 
positive for diplopia.  Goldmann's fields were full for both 
eyes and he did not exhibit visual field deficit.  
Ultimately, the veteran was diagnosed with alternating, 
intermittent exotropia with the right eye dominant, with 
presloyopia in each eye.  The examiner opined that the 
exotropia may have preceded the veteran's 1959 injury because 
the ease with which he suppressed his vision deviated eye.  

In a March 1998 statement, the veteran's work supervisor 
asserted that the veteran lost time at work on several 
occasions due to hemorrhaging in the left eye.  He noted that 
the hemorrhaging was frequent and that the veteran saw a 
physician for the problem. 

At his May 1998 VA examination, the veteran complained of 
poor vision and asserted that he could not see red or white 
vehicles when driving.  He also reported that his left eye 
became red at times.  An examination revealed 20/30 vision 
bilaterally.  The veteran was diagnosed with alternating 
exotropia with dyplopia.  

At his June 1999 personal hearing, the veteran reported 
having poor peripheral vision and stated that he was unable 
to drive.  He also complained of being sensitive to light and 
having a frequently bloodshot left eye.  

At his January 2004 VA examination, the veteran complained of 
peripheral vision loss in the left eye for 15 years.  He 
stated that he was unable to drive at night or see white 
cars; unable to see depth and straight lines; and had 
intermittent diplopia.  Upon examination, the veteran's 
uncorrected distance vision was 20/40 in the right eye and 
20/40 in the left.  He exhibited no diplopia and his visual 
field defect was full field to confrontation bilaterally.  He 
was diagnosed with asteroid hylosis of the right eye; lateral 
dermal hyperpigmentation/scar outer canthus of the left eye 
that was nondisfiguring, not affecting function, and was 
"very" subtle.  He was also diagnosed with refractive error 
and a full visual field without diplopia.  With respect to 
the scar on the left eyelid, the examiner noted that it was 3 
mm. at the widest point, was flat on palpation, and non-
adherent.  The examiner also indicated that the scar was 
"subtle," and while pigmented, was non-palpable 
cosmetically.  He noted that it blended with the eyelid outer 
canthus, had no gross distortion of the eyelid or asymmetry 
of the lids.  In addition, he indicated that there was no 
deformity of the eyelid as it was in good position with good 
function, closing normally.  The scar did not affect function 
or cosmetics of the lid.  While the veteran asserted that his 
scar was disfiguring, the examiner asserted that cosmetically 
the scar was "very, very subtle."  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for residuals of a 
laceration to the left eyelid.  As such, the appeal is 
accordingly denied.

The veteran's left eyelid scar does not warrant a compensable 
rating under either the "old" or "new" schedular criteria 
of Diagnostic Code 7800.  While the veteran claimed that his 
left eyelid scar was disfiguring, the January 2004 VA 
examiner indicated that it was objectively "very, very 
subtle."  The veteran also did not report any pain 
associated with the scar.  Moreover, the examiner noted that 
the scar was only 3mm. at its widest part (0.3 cm.), and he 
indicated that the scar was flat on palpation, non-adherent, 
and non-palpable cosmetically.  He stated that it blended 
with the eyelid and had no gross distortion of the lid or 
asymmetry with the right eyelid.  Finally, he asserted that 
the scar did not affect the left eyelid as it was in good 
position with good function, and closed normally.  As such, 
the veteran's left eyelid scar does not warrant a compensable 
rating under the "old" or "new" schedular criteria.  

The veteran's left eye disorder also fails to warrant a 
compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 
6079.  In the present case, the veteran's vision does not 
meet the schedular criteria for a 10 percent disability 
rating as his corrected vision is not 20/40 in one eye and 
20/50 in the other.  In July 1997, the veteran's corrected 
vision was 20/30 in the right eye and 20/40 in the left.  In 
May 1998, his vision was 20/30 bilaterally, and in January 
2004, his vision was reportedly 20/40- in the right eye and 
20/40 in the left.  In addition, no other ocular 
symptomatology has been attributed to the veteran's service-
connected left eye disability.  Therefore, a compensable 
rating is not for application.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable rating evaluation for 
residuals of a laceration to the left eyelid, and the claim 
is denied.

2.	Bilateral pes planus

The veteran is currently assigned a 10 percent evaluation for 
right foot pes planus and a 10 percent evaluation for left 
foot pes planus under the provisions of 38 C.F.R. §§  4.71a, 
Diagnostic Codes 5284-5010 (2003).  He contends that his 
bilateral pes planus is more disabling than currently 
evaluated and has appealed for an increased rating.  As noted 
previously, the veteran was originally assigned a 10 percent 
disability rating for bilateral pes planus, effective January 
14, 1998.  In an April 2002 hearing officer decision, the 
veteran was assigned separate 10 percent ratings for pes 
planus in each foot, effective January 14, 1998.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's bilateral pes planus would be 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, acquired flatfoot.

Pursuant to the provisions of Diagnostic Code 5276, a 10 
percent disability rating is assigned for moderate unilateral 
or bilateral pes planus with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achilles, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is assigned for severe bilateral pes planus that shows 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, with characteristic callosities.  
Finally, a 50 percent evaluation, is warranted for pronounced 
bilateral pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.  See 38 C.F.R § 4.71a (2003).  

Words such as "severe," "moderate" and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

The veteran's service medical records show several complaints 
of bilateral foot pain.  In January 1959, he complained of 
bilateral flat feet with associated pain.  It was noted that 
he wore plantar supports.  In January 1960, it was indicated 
that he had a "marked degree of pes planus bilaterally."  
It was noted that the tarsal navicular on both sides appeared 
considerably compressed and deformed superiorly and 
laterally.  The bony structures appeared to be within normal 
limits.  In May 1960, the veteran continued to have 
symptomatic pes planus.  A June 1960 report noted that his 
pes planus had not responded to conservative measures.  In 
September 1960, the veteran received treatment for his pes 
planus and the disorder had reportedly improved as he was 
nearly asymptomatic.  At separation in July 1965, it was 
noted that the veteran continued to have pes planus. 

VA outpatient treatment records show that in February 1998, 
the veteran was diagnosed with pes planus and degenerative 
joint disease of the ankle.  A May 1998 radiological report 
noted that the veteran had subarticular cyst formation, 
probably associated with at least mild degenerative joint 
changes.  Findings were noted particularly about the anterior 
talo-navicular articulations on either side, left greater 
than the right.  There was also thinning of the proximal-
distal diameter of the tarso-navicular bilaterally.  At his 
July 1998 VA examination, the veteran complained of constant 
pain in his feet.  It was noted that he wore foot inserts.  
Upon examination, the veteran's feet were "very flat," with 
basically no arch present.  He was diagnosed with bilateral 
pes planus.  

At his June 1999 personal hearing, the veteran complained of 
swelling and pain in his feet.  He denied having calluses but 
asserted that he had hammer toes.  He maintained that he was 
unable to walk straight and had instability of the feet.  He 
stated that he used a cane on a daily basis.  

An April 2003 VA treatment record noted that the veteran was 
seen for bilateral foot and ankle pain.  The veteran asserted 
that his feet were constantly painful and worsened with 
prolonged weight-bearing.  Upon examination, a severe loss of 
arch, with and without weight-bearing, was observed.  An X-
ray showed severe degenerative changes in midtarsal and 
subtalar joints.  Loss of calcaneal inclination angle 
bilaterally with moderate ankle degenerative joint disease 
was also noted.  In June 2003, the veteran was fitted for a 
cane.  

At his January 2004 VA examination, the veteran complained of 
pain and swelling in his feet and ankles.  He stated that the 
pain was at a level of 5/10.  He also reported flare-ups that 
occurred when he stood longer than one minute and when 
walking more than one block.  He stated that he used a cane 
for balance and had corrective shoes and shoe inserts for 
support.  He denied the use of crutches or braces, but 
asserted that he used a wheelchair at home approximately 3 
times per week when the pain was particularly bad.  Upon 
examination, the veteran did not exhibit a limp but was slow 
and his steps were determined.  His shoes were new and thus 
did not exhibit wear.  His pedal pulses were positive 
bilaterally and he had no varicose veins.  He also exhibited 
no tenderness to palpation in the plantar or dorsal surfaces 
of his feet and was able to flex and extend his ankles.  He 
denied pain to palpation along the metatarsals in the midfoot 
or in the area of the heel on the plantar surface.  He also 
had no calluses, clawfoot, or hammertoe.  He was not able to 
walk on his toes or his heels and when standing, he had 
moderate to severe pes planus of the bilateral feet.  He was 
diagnosed with bilateral pes planus deformities, plantar 
calcaneal spurs, and degenerative arthritis, talonavicular 
joints. 

After applying the above criteria to the facts of this case, 
the Board concludes that the evidence supports a 30 percent 
disability rating for bilateral pes planus.  At his June 1999 
personal hearing, the veteran reported having swelling and 
constant pain in his feet due to his pes planus.  He stated 
that he was unable to walk straight and had instability 
associated with his flat feet.  He also reported using a cane 
for assistance.  At his April 2003 VA examination, it was 
noted that he had a "severe" loss of arch.  In January 
2004, he again reported having constant pain and stated that 
he used a cane on a daily basis and sometimes had to use a 
wheelchair.  While the veteran did not exhibit tenderness to 
palpation or calluses, he was unable to walk on his heels or 
toes.  Finally, the examiner indicated that the veteran had 
"moderate to severe" pes planus when in a standing 
position.  As such, the Board thus finds that the evidence of 
record more nearly approximates the symptomatology necessary 
for a 30 percent rating.  

The Board has also determined that a rating in excess of 30 
percent for bilateral pes planus is not warranted at this 
time.  In particular, there is no evidence that the veteran 
feet have exhibited marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achilles on manipulation.  The 
record also demonstrates that the veteran has been able to 
use assistive orthopedic devices with some improvement.  The 
Board further notes that DeLuca may not be applied in the 
instant case to increase the veteran's further rating, as 
pain itself is contemplated in the rating criteria.  
Accordingly, the Board finds that the veteran's recorded 
bilateral pes planus symptoms are more suited to a 30 percent 
rating under Diagnostic Code 5276.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating, but not 
higher, for the veteran's bilateral pes planus is warranted.  
The benefit sought on appeal is accordingly granted to that 
extent. 



ORDER

An initial compensable rating for residuals of a lacerated 
left eyelid is denied. 

A 30 percent evaluation for bilateral pes planus with 
degenerative changes is granted subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



